 

 

Exhibit 10.22

FIFTH AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT

This FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT dated as of
January 15, 2016 (this “Fifth Amendment”) is made by and among GSI Group
Corporation, a Michigan corporation (the “Lead Borrower”), NDS Surgical Imaging,
LLC, a Delaware limited liability company (“NDS” and, together with the Lead
Borrower, the “Borrowers” and each a “Borrower”), GSI Group Inc., a company
continued and existing under the laws of the Province of New Brunswick, Canada
(“Holdings”), each of the other Guarantors party hereto, each lender party
hereto (collectively, the “Lenders” and individually, a “Lender”), and BANK OF
AMERICA, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”), Swing Line Lender and L/C Issuer.

WHEREAS, the Borrowers, the Lenders and the Administrative Agent are parties to
that certain Amended and Restated Credit Agreement dated as of December 27, 2012
(as amended pursuant to that certain Consent and First Amendment to Amended and
Restated Credit Agreement dated as of January 14, 2013, that certain Joinder and
Amendment Agreement dated as of February 1, 2013, that certain Second Amendment
to Amended and Restated Credit Agreement dated as of April 30, 2013, that
certain Third Amendment to Amended and Restated Credit Agreement dated as of
September 13, 2013, and that certain Fourth Amendment to Amended and Restated
Credit Agreement dated as of February 10, 2014 (the “Credit Agreement”),
pursuant to which the Lenders have agreed to make certain financial
accommodations to the Borrowers;

WHEREAS, the Borrowers, the Lenders and Administrative Agent wish to amend the
Credit Agreement in certain respects, all on the terms and conditions
hereinafter set forth;

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties signatory hereto agree
as follows:

1.Definitions.  Except as otherwise defined in this Fifth Amendment, terms
defined in the Credit Agreement are used herein as defined therein.

2.Amendments to Credit Agreement.  Subject to the satisfaction of the conditions
precedent specified in Section 3 below, the undersigned Lenders hereby agree
that, effective as of December 31, 2015, the Credit Agreement shall be amended
as follows:

(a)The definition of “Base Rate” in Section 1.01 of the Credit Agreement shall
be amended and restated in its entirety to read as follows:

“Base Rate”  means for any day a fluctuating rate of interest per annum equal to
the highest of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate,” and (c) the Eurodollar Rate plus 1.00%, subject to
the interest rate floors set forth therein; provided that if the Base Rate shall
be less than zero, such rate shall be deemed zero for purposes of this
Agreement.  The “prime rate” is a rate set by Bank of America based upon various
factors including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate.  Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change.

(b)The definition of “Consolidated EBITDA” in Section 1.01 of the Credit
Agreement shall be amended and restated so that the entire definition of
Consolidated EBITDA reads as follows:

 

--------------------------------------------------------------------------------

 

“Consolidated EBITDA” means, for any period, for Holdings and its Subsidiaries
on a consolidated basis, an amount equal to Consolidated Net Income for any
Measurement Period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income with respect to such period: (i) Consolidated
Interest Charges and, to the extent not reflected in such Consolidated Interest
Charges, (A) fees, expenses and charges incurred in respect of financing
activities (including commissions, discounts and closing fees) during such
period and (B) payments made in respect of Swap Contracts permitted hereunder
entered into for the purpose of hedging interest rate or currency exchange rate
risk during such period; (ii) the provision for federal, state, local and
foreign income and other similar taxes for such period, including all taxes
reported as “income taxes” on Holding’s consolidated financial statements for
such period; (iii) depreciation and amortization expense for such period; (iv)
unusual or non-recurring charges, including (x) restructuring charges from
ongoing operations and divestitures in an amount not to exceed $10,000,000 in
the aggregate during any Measurement Period, and (y) restructuring charges,
fees, expenses and charges incurred in respect of acquisitions, equity
issuances, indebtedness and investments (whether or not consummated), for which
consent from Lenders is not otherwise required under the terms of this
Agreement, in an amount not to exceed $7,500,000 in the aggregate during any
Measurement Period; (v) Non-Cash Charges minus (b) without duplication and to
the extent included in determining Consolidated Net Income for such period, (i)
non-cash income or gains, all as determined in accordance with GAAP and (ii)
earnings from equity method investments less the aggregate amount of cash
actually distributed by such Person during such Measurement Period to Holdings
or a Subsidiary as dividend or other distribution.

(c)The definition of “Consolidated Funded Indebtedness” in Section 1.01 of the
Credit Agreement shall be amended by amending and restating the text in clause
(d) thereof so that the entire definition of Consolidated Funded Indebtedness
reads as follows:

“Consolidated Funded Indebtedness” means, as of any date of determination, for
Holdings and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder and any Permitted
Subordinated Debt) and all obligations evidenced by bonds, debentures, notes,
loan agreements or other similar instruments, (b) all Purchase Money
Indebtedness, (c) all direct obligations arising under letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds and similar instruments, (d) all obligations in respect of the
deferred purchase price of property or services (other than trade accounts
payable in the ordinary course of business and earn-outs or other similar forms
of contingent purchase price; provided that, for the avoidance of doubt, any
non-contingent seller debt shall be included in the calculation of Consolidated
Funded Indebtedness), (e) all Attributable Indebtedness other than in respect of
Capitalized Leases for real property (if capitalization of such leases arises
under GAAP), (f) without duplication, all Guarantees with respect to outstanding
Indebtedness of the types specified in clauses (a) through (e) above of Persons
other than any Borrower or any Subsidiary, and (g) all Indebtedness of the types
referred to in clauses (a) through (f) above of any partnership or joint venture
(other than a joint venture that is itself a corporation or limited liability
company) in which any Borrower or a Subsidiary is a general partner or joint
venturer, unless such Indebtedness is expressly made non-recourse to such
Borrower or such Subsidiary, in the cases of clauses (a), (b) and (d), to the
extent any of such obligations would appear as a liability on the face of a
balance sheet of Holdings prepared in accordance with GAAP.

(d)The definition of “Eurodollar Rate” in Section 1.01 of the Credit Agreement
shall be amended and restated in its entirety to read as follows:

“Eurodollar Rate”  means:

2

 

--------------------------------------------------------------------------------

 

(a)  for any Interest Period with respect to a Eurodollar Rate Loan, the rate
per annum equal to the London Interbank Offered Rate (“LIBOR”) or, if LIBOR is
not available, a comparable or successor rate which rate is approved by the
Administrative Agent, as published on the applicable Bloomberg screen page (or
such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period, for Dollar deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period; and

(b)  for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR or, if LIBOR is not available, a comparable or
successor rate, which rate is approved by the Administrative Agent, as published
on the applicable Bloomberg screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) at or about 11:00 a.m., London time determined two (2)
Business Days prior to such date for U.S. Dollar deposits with a term of one (1)
month commencing that day; provided that:  (i) to the extent a comparable or
successor rate is approved by the Administrative Agent in connection herewith,
the approved rate shall be applied in a manner consistent with market practice,
provided that to the extent such market practice is not administratively
feasible for the Administrative Agent, such approved rate shall be applied in a
manner as otherwise reasonably determined by the Administrative Agent; and (ii)
if the Eurodollar Rate shall be less than zero, such rate shall be deemed zero
for purposes of this Agreement.

(e)The definition of “Indebtedness” in Section 1.01 of the Credit Agreement
shall be amended so that clause (d) thereof reads as follows:

(d)all obligations of such Person to pay the deferred purchase price of property
or services (other than trade accounts payable in the ordinary course of
business and earn-outs or other similar forms of contingent purchase price;
provided that, for the avoidance of doubt, any non-contingent seller debt shall
be considered Indebtedness);

(f)Exhibit D (Form of Compliance Certificate) and Exhibit N (Form of Permitted
Acquisition Certificate) to the Credit Agreement are hereby amended by deleting
such exhibits in their entirety and replacing them with the corresponding
exhibits set forth in Annex I attached hereto.

(g)The schedules to the Credit Agreement are hereby amended by deleting such
schedules in their entirety and replacing them with the corresponding schedules
set forth in Annex II attached hereto.  

3.Conditions Precedent.  The amendments to the Credit Agreement set forth in
Section 2 hereof shall become effective, as of December 31, 2015, upon
satisfaction of the following conditions precedent:

(a)the Borrowers shall have delivered to the Administrative Agent a counterpart
of this Fifth Amendment executed by the Borrowers and each other Loan Party;

(b)the Required Lenders and the Administrative Agent shall have indicated their
consent and agreement by executing this Fifth Amendment;

(c)the Borrowers shall have paid all fees and other amounts due and payable by
it under the Credit Agreement, including to the extent invoiced the reasonable
fees, costs and expenses owing to Choate, Hall & Stewart LLP, and under the Fee
Letter;

(d)the representations and warranties made by each Loan Party in Section 4
hereof are true and correct as of the date hereof; and

3

 

--------------------------------------------------------------------------------

 

(e)no Event of Default shall have occurred and be continuing. 

4.Representations and Warranties.  

(a)The Borrowers and the other Loan Parties each represents and warrants to the
Lenders that the representations and warranties of the Loan Parties contained in
Article V of the Credit Agreement or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, are true and correct in all material respects on the date hereof,
other than any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct in all respects on the date hereof; provided that (a) to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they shall be true and correct in all material respects as of such
earlier date, except to the extent already qualified by materiality, in which
case they shall be true and correct in all respects after giving effect to such
materiality qualifier, (b) the representations and warranties contained in
Sections 5.05(a) and (b) of the Credit Agreement shall be deemed to refer to the
most recent statements furnished pursuant to Sections 6.01(a) and (b) of the
Credit Agreement, respectively and (c) each reference in the Credit Agreement to
“this Agreement” or the “Credit Agreement” or the like shall include reference
to this Fifth Amendment and the Credit Agreement as amended hereby.

(b)The execution, delivery and performance by each Loan Party of this Fifth
Amendment has been duly authorized by all necessary corporate or other
organizational action, and does not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries; except for conflicts or breaches which could not reasonably be
expected to have a Material Adverse Effect or (ii) any order, injunction, writ
or decree of any Governmental Authority or any arbitral award to which such
Person or its property is subject; or (c) violate any Law.

(c)No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with (a) the execution, delivery or performance by, or
enforcement against, any Loan Party of this Fifth Amendment or any other Loan
Document, or for the consummation of the Transaction, (b) the grant by any Loan
Party of the Liens granted by it pursuant to the Collateral Documents, (c) the
perfection or maintenance of the Liens created under the Collateral Documents
(including the first priority nature thereof) or (d) the exercise by the
Administrative Agent or any Lender of its rights under the Loan Documents or the
remedies in respect of the Collateral pursuant to the Collateral Documents,
except for (i) those which have been duly obtained, taken, given or made and are
in full force and effect, (ii) those required under agreements that a Loan Party
is permitted to execute pursuant to this Fifth Amendment, (iii) those required
by applicable law or regulation, and (iv) those the failure of which to be
obtained would not reasonably be expected to have a Material Adverse Effect.  

(d)This Fifth Amendment has been, and each other Loan Document, when delivered
hereunder and under the Credit Agreement, will have been, duly executed and
delivered by each Loan Party that is party thereto.  This Fifth Amendment
constitutes, and each other Loan Document when so delivered will constitute, a
legal, valid and binding obligation of such Loan Party, enforceable against each
Loan Party that is party thereto in accordance with its terms, except as may be
limited by Debtor Relief Laws or by general principals of equity.

5.Effect on Loan Documents.  The Credit Agreement (as amended hereby), including
the Continuing Guaranty set forth in Article X thereof, and the other Loan
Documents shall be and remain in full force and effect in accordance with their
terms and hereby are ratified and confirmed in all respects by the Borrowers and
the Guarantors.  Except as expressly set forth herein the execution, delivery,
and performance of this Fifth Amendment shall not operate as a waiver or an
amendment of any right, power, or remedy of the Administrative Agent or any
Lender under the Credit Agreement or any other Loan Document, as in effect prior
to the date hereof.  Each of the Loan Parties hereby ratifies and confirms in
all respects all of its obligations under the Credit Agreement (as amended
hereby) and the other Loan Documents to which it is a party.  

4

 

--------------------------------------------------------------------------------

 

6.No Novation; Entire Agreement.  This Fifth Amendment evidences solely the
amendment of the terms and provisions of the obligations of the Borrowers and
the other Loan Parties under the Loan Documents and is not a novation or
discharge thereof.  There are no other understandings, express or implied, among
the Borrowers, the other Loan Parties, the Administrative Agent and the Lenders
regarding the subject matter hereof or thereof. 

7.Choice of Law.  This Fifth Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.

8.Counterparts; Facsimile Execution.  This Fifth Amendment may be executed in
any number of counterparts and by different parties and separate counterparts,
each of which when so executed and delivered shall be deemed an original, and
all of which, when taken together, shall constitute one and the same
instrument.  Delivery of an executed counterpart of a signature page to this
Fifth Amendment by facsimile shall be as effective as delivery of a manually
executed counterpart of this Fifth Amendment.  

9.Construction.  This Fifth Amendment is a Loan Document.  This Fifth Amendment
and the Credit Agreement shall be construed collectively and in the event that
any term, provision or condition of any of such documents is inconsistent with
or contradictory to any term, provision or condition of any other such document,
the terms, provisions and conditions of this Fifth Amendment shall supersede and
control the terms, provisions and conditions of the Credit Agreement.  Upon and
after the effectiveness of this Fifth Amendment, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “herein”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to “the Credit Agreement”, “thereunder”, “therein”, “thereof” or words
of like import referring to the Credit Agreement, shall mean and be a reference
to the Credit Agreement as modified and amended hereby.

[Remainder of Page Intentionally Left Blank]

 

5

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Fifth Amendment to be
executed as of the date first above written.

LEAD BORROWER:

GSI GROUP CORPORATION

 

 

By:  /s/ Robert J. Buckley

Name:  Robert Buckley

Title:   Chief Financial Officer

 

BORROWER:

NDS SURGICAL IMAGING, LLC

 

 

By:  /s/ Robert J. Buckley

Name:  Robert Buckley

Title:   President

 

 

HOLDINGS:

GSI GROUP INC.

 

 

By:  /s/ Robert J. Buckley

Name:  Robert Buckley

Title:   Chief Financial Officer

 

GUARANTORS:

EXCEL TECHNOLOGY, INC.

 

 

By:  /s/ Robert J. Buckley

Name:  Robert Buckley

Title:    Secretary

 

 

 

GSI GROUP LIMITED

 

 

By:  /s/ Robert J. Buckley

Name:  Robert Buckley

Title:   Director

 

 

 

 

 

JADAK, LLC

 

 

By:  /s/ Robert J. Buckley

Name:  Robert Buckley

Title:   Vice President

 

 

GSI GROUP UK INVESTMENTS HOLDING LIMITED

 

 

[Fifth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------

 

By:  /s/ Robert J. Buckley 

Name:  Robert Buckley

Title:   Director

 

[Fifth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------

 

 

 

 

bank of america, n.a., as
Administrative Agent

 

 

By:  /s/ Angela Larkin

Name:  Angela Larkin

Title:    Assistant Vice President




[Fifth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------

bank of america, n.a., as a Lender, L/C Issuer and Swing Line Lender

 

 

By:  /s/ Luanne T. Smith

Name:  Luanne T. Smith

Title:   Vice President




[Fifth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------

SILICON VALLEY BANK

 

 

By:  /s/ Michael Shuhy

Name:  Michael Shuhy

Title:    Vice President




[Fifth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------

HSBC BANK USA N.A.

 

 

By:  /s/ Dan Lobdell  

Name:  Dan Lobdell

Title:    Vice President

 

 

 

[Fifth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------

 

TD BANK, N.A.

 

 

By:  /s/ Meredith E. Christensen

Name:  Meredith E. Christensen

Title:    Vice President

 

[Fifth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A.

 

 

By:  /s/ Peter M. Killea

Name:  Peter M. Killea

Title:  Senior Vice President

 

[Fifth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------

 

BROWN BROTHERS HARRIMAN & CO.

 

 

By:  /s/ Jed Hall

Name:  Jed Hall

Title:    Managing Director

 

 